United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40671
                           Summary Calendar


JESUS MENDOZA,

                                      Plaintiff-Appellant,

versus

DAVID MORON, In his official capacity as agent of the Rio Grande
Center/Texas Department of State Health Service; NANCY E. MURRAY,
In her official capacity as agent of the Department of Assistive
and Rehabilitative Services; STEVEN R. ALEMAN, In his official
capacity as agent of the Department of Rehabilitative Services,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 7:05-CV-184
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Mendoza, also known as Jesus Mendoza Maldonado,

appeals from the grant of summary judgment for the defendants in

his civil action that raised claims under the Rehabilitation Act,

29 U.S.C. § 794, 42 U.S.C. § 1983, and the Due Process Clause.

Mendoza moves for leave to proceed in forma pauperis (IFP) on

appeal and for the production of the transcript of his hearing in

the district court.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40671
                                  -2-

     Mendoza contends that he established his disability of

electricity sensitivity and that the determination of an

Administrative Law Judge that he was not disabled for the purpose

of receiving disability benefits under the Social Security Act

should not have been used to preclude a determination of

disability regarding his Rehabilitation Act contentions.        We

dispose of Mendoza’s Rehabilitation Act contentions on a ground

other than the collateral estoppel effect of the decision of the

Administrative Law Judge.    See Sojourner T. v. Edwards, 974 F.2d

27, 30 (5th Cir. 1992).   To prevail under the Rehabilitation Act,

Mendoza must show that he was discriminated against solely on the

basis of a disability.    See § 794(a).     Mendoza’s allegations

indicated that he was denied rehabilitative services because he

was found not to be disabled, and not because of any

discrimination against him on the basis of his asserted

disability.   The district court did not err by granting summary

judgment.   See Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc).

     Mendoza contends that he was deprived of due process at his

state administrative hearing.    Process is due only if there

exists a constitutionally protected interest.       See Rivers v.

Schweiker, 684 F.2d 1144, 1158 (5th Cir. 1982).       The statutes

governing rehabilitation benefits in Texas do not create any

contractual expectation of benefits giving rise to any

constitutionally protected interest.      See TEX. HUM. RES. CODE ANN.
                             No. 06-40671
                                  -3-

§ 111.052 (Vernon 2001); Weinberger v. Salfi, 422 U.S. 749, 772

(1975); Jones v. Dept. of Health and Human Servs., 843 F.2d 851,

854 (5th Cir. 1988).    Mendoza’s argument that he was deprived of

due process at his state administrative hearing therefore is

unavailing.

     Mendoza contends that the district court erred by finding

that he has no right to amend his medical records because state

law provides him with such a right.       Mendoza does not allege what

he would add or delete from his medical records.        He has failed

to brief the issue for appeal.        See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Mendoza contends that the district court erred by not ruling

on, and granting, his motion to amend his complaint.       The

district court did not abuse its discretion by failing to grant

the motion to amend.    See Dussouy v. Gulf Coast Inv. Corp., 660

F.2d 594, 597 (5th Cir. 1981).

     Mendoza’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, IFP is denied and the appeal is

dismissed.    See 5TH CIR. R. 42.2.    Additionally, because the

appeal is frivolous, Mendoza’s motion for the transcript of the

hearing in the district court is denied.        See 28 U.S.C. § 753(f).

     Finally, we recently warned Mendoza that “future frivolous

filings will subject him to sanctions.”        Maldonado v. Lindquist,

197 F. App’x 343, 344 (5th Cir. 2006) (unpublished).       Mendoza
                          No. 06-40671
                               -4-

filed his notice of appeal and his brief in the instant case

before we issued that warning.   We repeat our warning that future

frivolous filings will subject Mendoza to sanctions, whether he

proceeds as Jesus Mendoza or Jesus Mendoza Maldonado.

     IFP DENIED; TRANSCRIPT DENIED; APPEAL DISMISSED; SANCTION

WARNING ISSUED.